          Case 1:20-cv-00522-NONE-JLT Document 11 Filed 04/24/20 Page 1 of 3
                                                                     PRO HAC VICE APPLICATION,
                                                                   ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                          TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                            PROPOSED ORDER




  Apothio, LLC.                  Plaintiff(s),
                                                   Case No. 1:20-cv-00522
  v.


  Kern County, et al.            Defendant(s).


           I, Joseph Delich                                                                       ,

 attorney for Apothio, LLC                                                                        ,

 hereby petition for admission to practice Pro Hac Vice under the provision of Local Rule

 180(b)(2). I understand and consent to ECF Registration and Electronic Service as detailed

 below and I have submitted payment in the amount of $225.00 to the Clerk, U.S. District Court.

 In support of this petition, I state under penalty of perjury that:

           My business address is:

 Firm Name:              Roche Cyrulnik Freedman LLP

 Address:                99 Park Avenue, 19th Floor



 City:                   New York

 State:                  NY                      ZIP Code: _10016

 Voice Phone:            (646) 970-7541

 FAX Phone:              (646) 392-8842

 Internet E-mail:        jdelich@rcfllp.com

 Additional E-mail:

 I reside in City:       Brooklyn                                      State: NY
         Case 1:20-cv-00522-NONE-JLT Document 11 Filed 04/24/20 Page 2 of 3
          I was admitted to practice in the Southern District of New York

(court) on May 2, 2017                                 (date). I am presently in good standing and

eligible to practice in said court. A certificate of good standing from the court in my state of

primary practice is attached to this application. I am not currently suspended or disbarred in

any other court.

          I have  / have not     concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)




          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:            Katherine Eskovitz

Firm Name:       Roche Cyrulnik Freedman LLP

Address:         1158 26th Street, No. 175



City:            Santa Monica

State:           CA                     ZIP Code: 90403

Voice Phone: (646) 791-6883

FAX Phone:        (646) 392-8842

E-mail:          keskovitz@rcfllp.com


Dated: April 24, 20202                  Petitioner: /s/ Joseph Delich
    Case 1:20-cv-00522-NONE-JLT Document 11 Filed 04/24/20 Page 3 of 3
                                 ORDER


IT IS SO ORDERED.

  Dated:   April 24, 2020                  /s/ Jennifer L. Thurston
                                     UNITED STATES MAGISTRATE JUDGE
